DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10; 11-19; 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9; 10-18; 19-20 of U.S. Patent No. 11,105,193 (simply “11,105,193” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2, claim 1 of U.S. Patent No. 11,105,193 discloses a method comprising, by a computer system (col. 11, line 30):
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 11, lines 31-34);
providing, over a network interface, a real-time cross-plot display for the current well, wherein the real-time cross-plot display comprises a first data plot and a second data plot, wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 11, lines 35-42);
in real-time as the channel data is received (col. 11, line 43):
creating, via the channel data, a first new data point for the for the first data plot (col. 11, lines 44-46);
creating via the channel data, a second new data point for the second data plot (col. 11, lines 49-52);
updating the first data plot with the first new data point (col. 11, lines 47-48); and
updating the second data plot with the second new data point (col. 11, lines 53-54).
	
	In addition, claim 1 of 11,105,193 is more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 3-10, claim 1 of 11,105,193 discloses everything claimed as applied above. In addition, claims 2-9 of 11,105,193, respectively, disclose every single feature further claimed (col. 11, line 55 to col. 12, line 20). 

Regarding claim 11, claim 10 of U.S. Patent No. 11,105,193 discloses a system comprising a processor and memory, wherein the processor and memory in combination are operable to implement a method (col. 12, lines 21-23) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 12, lines 24-27);
providing, over a network interface, a real-time cross-plot display for the current well, wherein the real-time cross-plot display comprises a first data plot and a second data plot, wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 12, lines 28-35);
in real-time as the channel data is received (col. 12, line 36):
creating, via the channel data, a first new data point for the for the first data plot (col. 12, lines 37-39);
creating via the channel data, a second new data point for the second data plot (col. 12, lines 42-45);
updating the first data plot with the first new data point (col. 12, lines 40-41); and
updating the second data plot with the second new data point (col. 12, lines 46-47).
	In addition, claim 10 of 11,105,193 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 12-19, claim 10 of 11,105,193 discloses everything claimed as applied above. In addition, claims 11-18 of 11,105,193, respectively, disclose every single feature further claimed (col. 12, line 48 to col. 13, line 12). 
	
Regarding claim 20, claim 19 of U.S. Patent No. 11,105,193 discloses a computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method (col. 13, lines 13-16) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 13, lines 17-20);
providing, over a network interface, a real-time cross-plot display for the current well, wherein the real-time cross-plot display comprises a first data plot and a second data plot, wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 13, line 21 to col. 14, line 2);
in real-time as the channel data is received (col. 14, line 3):
creating, via the channel data, a first new data point for the for the first data plot (col. 14, lines 4-6);
creating via the channel data, a second new data point for the second data plot (col. 14, lines 9-12);
updating the first data plot with the first new data point (col. 14, lines 7-8); and
updating the second data plot with the second new data point (col. 14, lines 13-14).
	In addition, claim 19 of 11,105,193 is more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 21, claim 19 of 11,105,193 discloses everything claimed as applied above. In addition, claim 20 of 11,105,193 discloses every single feature further claimed (col. 14, lines 15-24). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10; 11-19; 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9; 10-18; 19-20 of U.S. Patent No. 10,830,035 (simply “10,830,035” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2, claim 1 of U.S. Patent No. 10,830,035 discloses a method comprising, by a computer system (col. 11, line 27):
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 11, lines 28-32);
providing, over a network interface, a real-time cross-plot display for the current well, wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 11, lines 33-38), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 11, lines 39-42);
in real-time as the channel data is received (col. 11, lines 43-44):
creating, via the channel data, a first new data point for the for the first data plot (col. 11, lines 45-47);
creating via the channel data, a second new data point for the second data plot (col. 11, lines 54-57);
updating the first data plot with the first new data point (col. 11, lines 48-50); and
updating the second data plot with the second new data point (col. 11, lines 58-60).
	
	In addition, claim 1 of 10,830,035 is more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 3-10, claim 1 of 10,830,035 discloses everything claimed as applied above. In addition, claims 2-9 of 10,830,035, respectively, disclose every single feature further claimed (col. 11, line 61 to col. 12, line 27). 

Regarding claim 11, claim 10 of U.S. Patent No. 10,830,035 discloses a system comprising a processor and memory, wherein the processor and memory in combination are operable to implement a method (col. 12, lines 28-30) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 12, lines 31-34);
providing, over a network interface, a real-time cross-plot display for the current well (col. 12, lines 35-36), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 12, lines 37-38), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 12, lines 39-42);
in real-time as the channel data is received (col. 12, line 43):
creating, via the channel data, a first new data point for the for the first data plot (col. 12, lines 44-46);
creating via the channel data, a second new data point for the second data plot (col. 12, lines 53-57);
updating the first data plot with the first new data point (col. 12, lines 47-49); and
updating the second data plot with the second new data point (col. 12, lines 58-60).
	In addition, claim 10 of 11,830,035 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 12-19, claim 10 of 10,830,035 discloses everything claimed as applied above. In addition, claims 11-18 of 10,830,035, respectively, disclose every single feature further claimed (col. 12, line 61 to col. 13, line 27). 
	
Regarding claim 20, claim 19 of U.S. Patent No. 10,830,035 discloses a computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method (col. 13, lines 28-31) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 13, lines 32-35);
providing, over a network interface, a real-time cross-plot display for the current well (col. 14, lines 1-2), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 14, lines 3-4), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 14, lines 5-8);
in real-time as the channel data is received (col. 14, line 9):
creating, via the channel data, a first new data point for the for the first data plot (col. 14, lines 10-11);
creating via the channel data, a second new data point for the second data plot (col. 14, lines 18-22);
updating the first data plot with the first new data point (col. 14, lines 12-14); and
updating the second data plot with the second new data point (col. 14, lines 23-25).
	In addition, claim 19 of 10,830,035 is more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 21, claim 19 of 10,830,035 discloses everything claimed as applied above. In addition, claim 20 of 10,830,035 discloses every single feature further claimed (col. 14, lines 26-35). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10; 11-19; 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9; 10-18; 19-20 of U.S. Patent No. 9,512,707 (simply “9,512,707” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2, claim 1 of U.S. Patent No. 9,512,707 discloses a method comprising, by a computer system (col. 11, line 14):
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 11, lines 15-19);
providing, over a network interface, a real-time cross-plot display for the current well (col. 11, lines 20-22), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 11, lines 23-26), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 11, lines 27-31);
in real-time as the channel data is received (col. 11, lines 32-34):
creating, via the channel data, a first new data point for the for the first data plot (col. 11, lines 35-36);
creating via the channel data, a second new data point for the second data plot (col. 11, lines 37-38);
updating the first data plot with the first new data point (col. 11, lines 39-40); and
updating the second data plot with the second new data point (col. 11, lines 39-40).
	
	In addition, claim 1 of 9,512,707 is more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 3-10, claim 1 of 9,512,707 discloses everything claimed as applied above. In addition, claims 2-9 of 9,512,707, respectively, disclose every single feature further claimed (col. 11, line 41 to col. 12, line 8). 

Regarding claim 11, claim 10 of U.S. Patent No. 9,512,707 discloses a system comprising a processor and memory, wherein the processor and memory in combination are operable to implement a method (col. 12, lines 9-12) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 12, lines 13-17);
providing, over a network interface, a real-time cross-plot display for the current well (col. 12, lines 18-20), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 12, lines 21-24), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 12, lines 25-29);
in real-time as the channel data is received (col. 12, lines 30-31):
creating, via the channel data, a first new data point for the for the first data plot (col. 12, lines 32-33);
creating via the channel data, a second new data point for the second data plot (col. 12, lines 34-35);
updating the first data plot with the first new data point (col. 12, lines 36-37); and
updating the second data plot with the second new data point (col. 12, lines 36-37).
	In addition, claim 10 of 9,512,707 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 12-19, claim 10 of 9,512,707 discloses everything claimed as applied above. In addition, claims 11-18 of 9,512,707, respectively, disclose every single feature further claimed (col. 12, line 38 to col. 13, line 5). 
	
Regarding claim 20, claim 19 of U.S. Patent No. 9,512,707 discloses a computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method (col. 13, lines 6-10) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 13, lines 11-14);
providing, over a network interface, a real-time cross-plot display for the current well (col. 13, lines 15-17), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 13, lines 18-21), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 13, lines 22 to col. 14, line 3);
in real-time as the channel data is received (col. 14, lines 4-5):
creating, via the channel data, a first new data point for the for the first data plot (col. 14, lines 6-7);
creating via the channel data, a second new data point for the second data plot (col. 14, lines 8-9);
updating the first data plot with the first new data point (col. 14, lines 10-11); and
updating the second data plot with the second new data point (col. 14, lines 10-11).
	In addition, claim 19 of 9,512,707 is more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 21, claim 19 of 9,512,707 discloses everything claimed as applied above. In addition, claim 20 of 9,512,707 discloses every single feature further claimed (col. 14, lines 12-22). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4; 11, 13; 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3; 10, 12; 19, 3 of U.S. Patent No. 10,329,892 (simply “10,329,892” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2, claim 1 of U.S. Patent No. 10,329,892 discloses a method comprising, by a computer system (col. 11, line 20):
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 11, lines 21-24);
providing, over a network interface, a real-time cross-plot display for the current well (col. 11, lines 25-27), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 11, lines 28-30), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 11, lines 31-34);
in real-time as the channel data is received (col. 11, lines 35-36):
creating, via the channel data, a first new data point for the for the first data plot (col. 11, lines 37-39);
creating via the channel data, a second new data point for the second data plot (col. 11, lines 46-50);
updating the first data plot with the first new data point (col. 11, lines 54-56); and
updating the second data plot with the second new data point (col. 11, lines 54-56).
	
	In addition, claim 1 of 10,329,892 is more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 4, claim 1 of 10,329,892 discloses everything claimed as applied above. In addition, claim 3 of 10,329,892 disclose every single feature further claimed (col. 11, lines 3-12). 

Regarding claim 11, claim 10 of U.S. Patent No. 10,329,892 discloses a system comprising a processor and memory, wherein the processor and memory in combination are operable to implement a method (col. 12, lines 35-37) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 12, lines 38-41);
providing, over a network interface, a real-time cross-plot display for the current well (col. 12, lines 42-43), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 12, lines 44-46), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 12, lines 47-50);
in real-time as the channel data is received (col. 12, line 51):
creating, via the channel data, a first new data point for the for the first data plot (col. 12, lines 52-54);
creating via the channel data, a second new data point for the second data plot (col. 12, lines 61-65);
updating the first data plot with the first new data point (col. 13, lines 4-6); and
updating the second data plot with the second new data point (col. 13, lines 4-6).
	In addition, claim 10 of 10,329,892 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 13, claim 10 of 10,329,892 discloses everything claimed as applied above. In addition, claim 12 of 10,329,892 discloses every single feature further claimed (col. 13, lines 19-28). 
	
Regarding claim 20, claim 19 of U.S. Patent No. 10,329,892 discloses a computer-program product comprising a computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method (col. 13, line 51 to col. 14, line 3) comprising:
receiving channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by one or more sensors in use at a site of a current well (col. 14, lines 4-7);
providing, over a network interface, a real-time cross-plot display for the current well (col. 14, lines 8-9), wherein the real-time cross-plot display comprises a first data plot and a second data plot (col. 14, lines 10-12), wherein the first data plot and the second data plot each comprise a plurality of data points determined in real-time over a progression of time as the channel data is received (col. 14, lines 13-16);
in real-time as the channel data is received (col. 14, line 17):
creating, via the channel data, a first new data point for the for the first data plot (col. 14, lines 18-20);
creating via the channel data, a second new data point for the second data plot (col. 14, lines 27-31);
updating the first data plot with the first new data point (col. 14, lines 35-37); and
updating the second data plot with the second new data point (col. 14, lines 35-37).
	In addition, claim 19 of 10,329,892 is more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 21, claim 19 of 10,329,892 discloses everything claimed as applied above. In addition, claim 3 of 10,329,892 discloses every single feature further claimed (col. 12, lines 3-12). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2857